Order of the Supreme Court, Rockland County, entered January 12, 1968, and judgment entered thereon January 16, 1968, reversed, on the law and the facts, without costs, and plaintiff’s motion for summary judgment denied. *817In our opinion, the inadequacy of the affidavits, to which both parties contributed, adds little of any explanatory significance to the pleadings, which present triable issues not to be summarily disposed of without a plenary trial. Beldock, P. J., Christ, Rabin, Munder and Martuscello, JJ., concur.